PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HUSCH BLACKWELL LLP
120 S RIVERSIDE PLAZA
22ND FLOOR
CHICAGO, IL 60606

In re Application of: Sid Poorya Jalali
Serial No.: 16134506         
Filed: September 18, 2018
Docket: 521554-30
Title: SURGICAL DEVICE AND METHODS OF USE
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(b)(1) TO ACCEPT BLACK AND WHITE PHOTOGRAPHS 



This decision is in response to the petition under 37 CFR 1.84(b)(1) for acceptance of black and white photographs, filed 25 April 2022.

The petition is DISMISSED AS MOOT. 


Review of Facts
Applicant filed a petition requesting acceptance of black and white photographs on 25 April 2022. 

Concurrently, applicant filed Remarks on 25 April 2022 stating in part: “Applicant believes a petition is not requirement for acceptance of black and white photographs. Nonetheless, in the event that a petition is deemed necessary, Applicant is filing herewith a Petition to Accept Black and White Photographs.” (Remarks, pg 3, paragraph 3).

Regulation and Practice
37 CFR 1.84(b)(1) states in part:

“Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.”


MPEP 608.02(VII)(B) states in part:
“Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).”


Analysis and Decision
In accordance with 37 CFR 1.84(b)(1), the petition is deficient for the following reasons: there is no requirement for a petition or petition fee for black and white photographs. Applicant is correct as noted in Applicant’s Remarks, pg 3, paragraph 3, that no petition is required.  Thus, this present petition is dismissed as moot. 
 
Accordingly, the petition is DISMISSED AS MOOT.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Andrew Gilbert at (571) 272-7216. 


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700